311 S.W.3d 292 (2010)
STATE of Missouri, Respondent,
v.
Mark A. KORTZ, Appellant.
No. WD 70291.
Missouri Court of Appeals, Western District.
March 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 27, 2010.
Application for Transfer Denied June 29, 2010.
*293 Kent E. Gipson, Kansas City, MO, for Appellant.
Chris Koster, Terrence M. Messonnier, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mark A. Kortz appeals the circuit court's judgment convicting him of one count of burglary in the first degree and four counts of the class C felony of stealing. We affirm. Rule 30.25(b).